Order entered May 15, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01333-CV

              ROUGH CREEK MANAGEMENT, LLC, ET AL., Appellants

                                             V.

                 DONNA WEISS, INDIVIDUALLY AND AS NEXT
              FRIEND OF JORDAN WEISS, A MINOR CHILD, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-09-05554

                                         ORDER
      The Court has before it appellants’ May 13, 2013 unopposed motion to extend time to file

brief. We GRANT the motion and ORDER that any reply brief be filed by June 27, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE